DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10 of Applicant’s reply, filed 5/27/2022, with respect to the rejection of claims 1-12 under 35 U.S.C. § 112, the rejection of claim 12 under 35 U.S.C. § 101, and the interpretation of elements in claims 1 and 12 under 35 U.S.C. § 112(f) have been fully considered and are persuasive.  The rejections and interpretation have been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
	
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites, in part, “a first predetermined interval between the self-vehicle and the other vehicle and … a second predetermined interval between the self-vehicle and the boundary of the first lane”, and “wherein in a case in which both the first predetermined interval and the second predetermined interval cannot be ensured, the position of the self-vehicle is controlled in the width direction to ensure the first predetermined interval when the other vehicle has crossed the first boundary and to ensure the second predetermined interval when the other vehicle has not crossed the first boundary.” Independent claims 10, 11, and 12 recite similar features. The prior art does not disclose, teach, or render obvious the above-noted limitations of the claims. 
Spieker et al. (US 2021/0339748 A1) [hereinafter “Spieker”] teaches a travel control device for maintaining a lateral distance between a host vehicle and objects (see at least [0005]). Spieker teaches a lateral boundary object, such as a lane marking or a vehicle traveling in an adjacent lane, is identified and an associated lateral distance ds from the boundary object is determined and ensured (see at least [0037]-[0057]). Spieker teaches characteristic curves are used to determine a lateral distance from a lane boundary on the left and a lateral distance from a vehicle on the right of the host vehicle to be ensured (see [0045]-[0058] and Figure 8). 
However, Spieker does not teach “wherein in a case in which both the first predetermined interval and the second predetermined interval cannot be ensured, the position of the self-vehicle is controlled in the width direction to ensure the first predetermined interval when the other vehicle has crossed the first boundary and to ensure the second predetermined interval when the other vehicle has not crossed the first boundary.” Spieker is silent as to what happens when both lateral distances cannot be simultaneously ensured, and what happens when the adjacent-traveling vehicle crosses the lane boundary versus what happens when the adjacent-traveling vehicle does not cross the lane boundary. 
These differences are not otherwise disclosed or taught by the remaining prior art. As such, there is no evidence in the prior art that it would have been obvious to a person having ordinary skill in the art to modify the invention taught by Spieker to arrive at the claimed invention. 

As such, claims 1 and 10-12 are allowed over the prior art. 
Claims 2-9 are allowed over the prior art based at least upon their dependency from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669